DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         WINSTON R. WILKINS,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D15-387

                            [January 6, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Stephen A. Rapp, Judge; L.T. Case No. 502011CF010613A.

   Winston R. Wilkins, Century, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

WARNER, J.

   Appellant Winston R. Wilkins appeals an order denying as untimely his
motion for the return of property after a final judgment of guilt in his
criminal case. The trial court summarily denied the motion as untimely
but failed to attach portions of the record showing that the property was
seized pursuant to a lawful investigation or held as evidence. We therefore
reverse and remand.

   For a motion for return of property to be timely, it must be filed within
sixty days of the conclusion of the proceeding pursuant to which the
property was lawfully seized. § 705.105(1), Fla. Stat. (2014). “However,
when summarily denying a motion for return of property as untimely
under this provision, the court is obliged to attach portions of the record
showing that the property was seized pursuant to a lawful investigation or
held as evidence.” White v. State, 926 So. 2d 473, 474 (Fla. 2d DCA 2006)
(emphasis omitted) (reversing where the court merely attached copies of
the defendant’s judgment and sentence to its order). Such attachments
are required unless the motion was filed outside the four-year statute of
limitations for actions to recover personal property in section 95.11(3),
Florida Statutes (2014). Poux v. State, 985 So. 2d 1191, 1192 (Fla. 4th
DCA 2008).

    Here, the trial court summarily denied Appellant’s motion as untimely
under section 705.105, Florida Statutes (2014). However, the trial court
failed to attach any portion of the record demonstrating that “the property
was seized pursuant to a lawful investigation or held as evidence.” White,
926 So. 2d at 474 (emphasis omitted). As Appellant filed his motion well
within four years of his conviction, the trial court erred by failing to attach
such portions of the record.

  For the foregoing reasons, we reverse the order denying Appellant’s
motion as untimely and remand for proceedings consistent herewith.

STEVENSON and FORST, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2